zDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 17 September 2021 has been entered. Claims 3, 7 and 11 have been canceled. Claims 1-6, 8-10, and 12-21 are pending. The amended claims and arguments have overcome each and every 112 rejection and objection set forth in the previous office action. Therefore, the previous 112 rejections and objections are hereby withdrawn.

Applicant's arguments with respect to the rejection(s) of Claims 1-16, 19, and 20 rejected under 35 U.S.C. 102(a)(1) as being allegedly anticipated by U.S. Publication No. 2014/0338388 to Kim et al. and Claims 17 and 21 rejected under 35 U.S.C. § 103, as allegedly unpatentable over Kim in view of U.S. Publication No. 2009/0155076 to Jarrah have been fully considered but they are not persuasive. 

The Examiner does not agree. Amended Claim 1 recites “a camber of the airfoil-shaped cross-section is constant over a span of the fan blade and a chord of the airfoil-shaped cross-section varies over at least a portion of the span of the fan blade.” Kim teaches a fan blade with a radially inner span of the fan blade without waves, where a camber of the airfoil-shaped cross-section would be constant. Therefore Kim teaches a camber of the airfoil-shaped cross-section is constant over a span of the fan blade. Furthermore, Kim teaches a fan blade with a span with waves, where a chord of the airfoil-shaped cross-section would vary over the span of the blades. Therefore, Kim teaches a chord of the airfoil-shaped cross-section varies over at least a portion of the span of the fan blade. Therefore, Kim teaches amended Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (hereafter Kim – US 20140338388).
Claim 1 recites “an axial flow fan.” Kim teaches such an axial flow fan, as will be shown.
Kim teaches (Figs. 2-5) an axial flow fan comprising: 
a hub (21) rotatable about a fan axis; 
a plurality of fan blades (22) mounted to the hub, wherein a fan blade of the plurality of fan blades has an airfoil-shaped cross-section, wherein a camber of the airfoil-shaped cross-section is constant over a span of the fan blade (radially inner span of the blade without waves) and a chord of the airfoil-shaped cross-section varies over at least a portion of the span of the fan blade (span of the blade with waves), the fan blade including at least one wave (222, 223) extending in a span wise direction over the fan blade and at least one serration (225) extending along a trailing edge (220) of the fan blade, wherein the at least one wave and the at least one serration are arranged at a location between 40% and 100% of a span of the fan blade (see Fig. 2).
Regarding Claim 2, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein the at least one wave is positioned adjacent a trailing edge of the fan blade (see Fig. 2).
Regarding Claim 3, Kim teaches (Figs. 2-5) the axial flow fan of claim 2, wherein the at least one wave is arranged between 30% -100% of the chord as measured from a leading edge of the fan blade (see Fig. 3).
Regarding Claim 4, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein the at least one serration is formed in a chord of the fan blade (see Fig. 2, 3).
Regarding Claim 5, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein a height of the at least one serration has is equal to between 0% and 30% of a chord length of the fan blade (see Figs. 2, 3).
Regarding Claim 6, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein a contour of the at least one wave is generally smooth (see Fig. 4).
Regarding Claim 8, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein the at least one wave includes a plurality of waves (see Fig. 2, 3).
Regarding Claim 9, Kim teaches (Figs. 2-5) the axial flow fan of claim 8, wherein the plurality of waves includes between two waves and six waves (see Fig. 5).
Regarding Claim 10, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein a contour of the at least one serration is generally smooth (see Fig. 2).
Regarding Claim 12, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein the at least one serration includes a plurality of serrations (see Fig. 2).
Regarding Claim 13, Kim teaches (Figs. 2-5) the axial flow fan of claim 12, wherein the plurality of waves includes between two serrations and six serrations (see Fig. 2).
Regarding Claim 14, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein the at least one wave is equal in number to the at least one serration (see Fig. 2, the serrations are formed with the waves in the same way as Applicant).
Regarding Claim 15, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein a cross-section of the fan blade has a profiled airfoil shape (see Fig. 3, tip [2]26 is shown in profile having an airfoil shape).
Regarding Claim 16, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein the fan blade has a sweep (see Figs. 2 and 3 showing swept blades).
Regarding Claim 19, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein an amplitude of the one or more waves as measured along an axial dimension is larger at the trailing edge than at the leading edge (see paragraph 0064, heights of the waves vary, so there would be one wave at the trailing edge that is taller than another wave at the leading edge)
Regarding Claim 20, Kim teaches (Figs. 2-5) the axial flow fan of claim 1, wherein an amplitude of the one or more waves as measured along the axial dimension varies continuously from the trailing edge than at the leading edge (see Fig. 2, 5, the wave heights vary continuously from the trailing edge to the leading edge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jarrah (US 20090155076).
Regarding Claim 17, Kim teaches (Figs. 2-5) the axial flow fan of claim 1.
However, Kim does not teach a shroud coupled to a tip end of each of the plurality of fan blades such that the shroud is rotatable about the fan axis.
Jarrah teaches (Fig. 1) an axial flow fan comprising a shroud (102) coupled to a tip end of each of the plurality of fan blades (104) such that the shroud is rotatable about the fan axis.
Jarrah further teaches using a rotatable shroud results in significant noise reduction.
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Jarrah to the axial flow fan of Kim to have a shroud coupled to a tip end of each of the plurality of fan blades such that the shroud is rotatable about the fan axis, as both references and Applicant’s invention are directed to axial flow fans. Doing so would result in less noise when operating the fan, as recognized by Jarrah. 

Claim 21 recites the same features of Claims 1, 2, 3, 4, 17 which are rejected for the same reasons.
Modified Kim further teaches each of the plurality of fan blades includes three waves and three serrations (see Kim Figs. 2-5).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Suzuki et al. (hereafter Suzuki - US 20100260608).
Regarding Claim 18, Kim teaches (Figs. 2-5) the axial flow fan of claim 1. 
However, Kim does not teach the axial flow fan is formed from a plastic material via an injection molding process.
Suzuki teaches (Fig. 4a) an axial flow fan having serrated blades (3), wherein the axial flow fan is formed from a plastic material via an injection molding process (see ¶ 0013).
Suzuki further teaches (¶ 0002 and 0013) the fan can easily be manufactured by injection molding and that plastic is lightweight.
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Suzuki to the axial flow fan of Kim to have the axial flow fan is formed from a plastic material via an injection molding process, as both references and Applicant’s invention are directed to axial flow fans. Doing so would result in easier manufacturing and lighter construction, as recognized by Suzuki. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745